Cobb, J.
1. A suit against the “ C. H. Perkins Company ” is not void, these words importing a corporation. Mattox v. State, 115 Ga. 212, 219; Adas Yeshurun Society v. Fish, 117 Ga. 345; Holcombe v. Cable Co., 119 Ga. 466.
2. A petition in such a suit may be amended by alleging that the company is a partnership composed of named individuals. Smith v. Columbia Jewelry Co., 114 Ga. 691.
3. A petition in a suit against the “ C. H. Perkins Company, a corporation,” is amendable by striking the words “ a corporation,” and making an allegation that the company is a partnership composed of named individuals. See Anglo-American Packing Co. v. Turner Casing Co. (Kan.), 8 Pac. 403; Prairie Lodge v. Smith, 58 Miss. 301.

Judgment affirmed.


All the Justices concur, except Simmons, C. J., absent.